                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )     Case No. 2:15CR00018-011
                                                 )
v.                                               )             OPINION
                                                 )
RALPH MARLOW,                                    )     By: James P. Jones
                                                 )     United States District Judge
                 Defendant.                      )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Ralph Marlow, Defendant Pro Se.

      Defendant Ralph Marlow, proceeding pro se, filed a motion seeking relief

under 28 U.S.C. § 2255. The United States moved to dismiss the § 2255, and I

granted the government’s motion to dismiss.          United States v. Marlow, No.

2:15CR00018-011, 2018 WL 5818358 (W.D. Va. Nov. 7, 2018).                     Marlow

appealed, and the court of appeals found that I had “failed to address whether

counsel failed to investigate potential defenses and provided erroneous advice

regarding Marlow’s sentencing exposure.” United States v. Marlow, 771 F. App’x

340, 341 (4th Cir. 2019) (per curiam) (unpublished).           The court of appeals

dismissed Marlow’s appeal as interlocutory because I had not adjudicated all the

issues, and it remanded the case to me for further consideration.

      In the interest of brevity, I will not restate the procedural history, facts, and

statements of law that I included in my earlier opinion; they are incorporated here
by reference. In his first ground for relief, Marlow argued that his guilty plea was

not knowing and voluntary because his counsel had provided him with ineffective

assistance. He contended that his counsel failed to investigate a viable defense

before advising Marlow to plead guilty to violating 18 U.S.C. § 924(c). According

to Marlow, the firearms that were found in his home had been placed there several

days before by a woman whom his counsel neglected to interview. Had counsel

interviewed the woman, she would have corroborated Marlow’s account that the

guns had been devised to him in a will, had not been present in the home for more

than a few days, and had been placed in a closet at Marlow’s direction when

Marlow was not home. Marlow argues that he had not possessed or used the

firearms in connection with any drug trafficking offense and that they were present

in the home merely by coincidence. Marlow states that his counsel erroneously

advised him that he could be convicted of the § 924(c) offense simply because he

was a felon who possessed drugs and guns at the same time.

      During his guilty plea hearing, I explained the elements of the § 924(c)

charge to Marlow as follows:

             Now, count 16, as to Mr. Marlow, charges that on or about and
      between January 1, 2014 and November 24, 2015 that Mr. Marlow
      knowingly used and carried during and in relation to and possessed in
      furtherance of a drug trafficking crime, namely the crime set forth in
      count one, a firearm.

            If the case went to trial as to that charge, in order to convict
      you, Mr. Marlow, that count of, that count 16, the Government would

                                        -2-
      have to prove beyond a reasonable doubt that you used or carried a
      firearm in relation to the drug trafficking crime as set forth in count
      one. It means that you actively employed the firearm in committing
      that offense.

            As an alternative, the Government would be required to prove
      beyond a reasonable doubt that you knowingly possessed the firearm,
      meaning that you knew that you had a firearm, and that that
      possession furthered a drug trafficking crime. That means that the
      firearm helped further advance the drug trafficking crime. Mere
      possession of a firearm is not sufficient under this count.
Guilty Plea Hr’g Tr. 15-16, ECF No. 726 (emphasis added). I then asked Marlow,

“do you understand what the Government would have to prove in order to convict

you if this case went to trial?” Id. at 16. Marlow responded, “Yes.” Id. I

followed up by asking, “Are you pleading guilty because you are, in fact, guilty?”

to which Marlow replied, “Yes, sir.” Id.

      I then asked the Assistant United States Attorney to summarize the facts the

government would be prepared to prove if the case went to trial. Regarding the

§ 924(c) charge, the prosecutor stated:

            The Government would also present evidence that on
      November 24, 2015 a search warrant was executed at Mr. Marlow’s
      residence in the Eastern District of Tennessee, and that ATF agents
      located three firearms, approximately $6,000 in United States
      currency, and seven grams of methamphetamine.

             The Government would further present evidence that the money
      that was seized and the drugs or methamphetamine were found in a
      safe in the defendant’s bedroom, and also located in that bedroom was
      one of the loaded firearms.




                                          -3-
Id. at 17. I asked Marlow whether he contested or disputed any of the facts

presented, and he responded, “No, sir.” Id. at 18. I asked him whether he had any

questions for me or whether he needed to talk further with his attorney, and he

answered in the negative. He then pled guilty to Count 16, the § 924(c) charge.

      Marlow’s guilty plea colloquy clearly undermines his argument that his plea

was not knowing and voluntary. Regardless of what his attorney may have told

him, I explained the elements of the offense and what the government would be

required to prove, and he confirmed his understanding. He also stated he did not

dispute the government’s recitation of the facts, including that a loaded weapon

was found in the same bedroom where methamphetamine and cash were located.

These statements at the plea hearing contradict statements Marlow now makes in

his § 2255 motion, affidavit, and response to the government’s Motion to Dismiss.

Absent extraordinary circumstances, “allegations in a § 2255 motion that directly

contradict the petitioner’s sworn statements made during a properly conducted

Rule 11 colloquy are always ‘palpably incredible’ and ‘patently frivolous or

false.’” United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005).

      I conclude that Marlow’s guilty plea to the § 2255 charge was knowing and

voluntary. Any failure of his counsel to interview the witness who placed the

firearms in Marlow’s home would not change this result and did not prejudice

Marlow. Marlow acknowledged that by pleading guilty, he was giving up the right


                                        -4-
to have witnesses cross-examined in his defense and to compel the attendance of

witnesses to testify on his behalf. Id. at 14.

      Marlow also contends that his attorney was ineffective in failing to correctly

advise him of his sentencing exposure on the § 924(c) charge. This argument, too,

is belied by his plea colloquy. At the hearing, I advised Marlow,

      The maximum statutory penalty that you face is a fine of $250,000
      and/or imprisonment for a term of up to life, plus a term of supervised
      release of five years. In addition, there’s a mandatory minimum
      sentence of imprisonment for a term of five years. And you
      understand that each sentence imposed for a violation of this statute,
      which is title 18 United States Code Section 924(c), must be served
      consecutively to any other sentence imposed.

Id. at 7; see also id. at 12. Later, I asked him, “Has anyone made any promise to

you other than those made in the plea agreement that caused you to want to plead

guilty?” to which he responded, “No, sir.” Id. at 10. I asked, “Do you understand

the possible consequences of your plea?” and he responded, “Yes, sir.” Id. at 12. I

explained that his guidelines range would not be determined until later, after the

preparation of a presentence report, and he stated he understood. I asked, “Do you

understand that the court has the authority to impose a sentence that is more severe

or less severe than the sentencing range called for by these guidelines?” and he

responded, “Yes, sir.” Id. at 13. I asked, “Do you understand that your sentence

may be different from any estimate your lawyer may have given you?” and he

answered, “Yes, sir.” Id.


                                          -5-
      Marlow cannot now claim that he pled guilty because he received inaccurate

advice about his sentencing exposure. He knew that his sentence on the § 924(c)

charge could range from a minimum of five years to a maximum of life, that his

guidelines range would not be determined until a later date, that the length of his

sentence of imprisonment would be up to me, and that the sentence I gave him

could vary from any prediction made by his counsel. I personally advised Marlow

of his sentencing exposure before he entered his plea of guilty. He cannot establish

the prejudice required by Strickland v. Washington, 466 U.S. 668, 686 (1984).

      For these reasons, along with the reasons stated in my earlier opinion

dismissing the § 2255 motion, I will grant the government’s motion to dismiss.

Marlow’s § 2255 motion will be dismissed and a separate final order will be

entered herewith.

                                              DATED: October 3, 2019

                                              /s/ James P. Jones
                                              United States District Judge




                                        -6-
